Citation Nr: 1713638	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent for major depression.

2.  Entitlement to a compensable initial rating for hypertension.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to September 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) and the Appeals Management Center, respectively.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of that hearing is associated with the claims file.

In August 2015, the Board issued a decision which denied entitlement to an increased rating for major depression and denied a compensable initial rating for hypertension.  The issue of entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) was remanded to the RO for additional development.  The Veteran appealed the Board's August 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a November 2016 Order, the Court vacated the Board's August 2015 decision denying increased ratings for major depression and hypertension and remanded the claims to the Board for additional consideration consistent with a Joint Motion for Partial Remand (JMPR).

As noted above, the Board's August 2015 decision remanded the issue of entitlement to a TDIU to the RO for additional development.  That issue is still in remand status, and has not been returned to the Board.


FINDINGS OF FACT

1.  The Veteran's major depression is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Since the initial grant of service connection, the Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure readings of predominantly 100 or more or systolic blood pressure readings of predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but no greater, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Codes 9434 (2016).

2.  The criteria for a compensable initial evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  A letter dated in September 2010 satisfied the duty to notify provisions as to the claim for entitlement to an increased rating for major depression.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  With regard to the issue of entitlement to a compensable initial rating for the Veteran's hypertension, this matter stems from a notice of disagreement with the assigned initial rating for that disability awarded in the May 2011 rating decision which originally granted service connection.  There is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision and a statement of the case which set forth the relevant diagnostic code rating criteria.  Additionally, prior to the May 2011 rating decision on appeal, the Veteran was provided with an April 2007 letter which satisfied the duty to notify provisions as to the claim for service connection.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded VA examination with respect to his claims in April 2010 for hypertension, and October 2014 for major depression.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided are adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's hypertension and major depression under the pertinent diagnostic code rating criteria.  Although it has been approximately seven years since the Veteran's hypertension examination and almost three years since the psychiatric examination, the Veteran has not submitted any statements or evidence suggesting a worsening of these disabilities since these examinations.  The duty to assist does not require that a claim be remanded for a new VA examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining VA examinations regarding hypertension and major depression has been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the February 2014 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Major Depression

Service connection for major depression was granted in February 2006, and a 30 percent rating was assigned, effective October 5, 2005.  In a June 2007 rating decision, the RO assigned a 50 percent rating for major depression, effective March 26, 2007.  In a June 2009 rating decision, the RO decreased the assigned rating to 30 percent, effective April 28, 2009.  In a February 2010 decision, the Board denied an initial rating greater than 30 percent prior to March 2007; denied a staged initial rating greater than 50 percent from March 2007 through April 2009; and denied a staged initial rating greater than 30 percent from April 2009.  In September 2010, the Veteran filed his current claim seeking an increased rating for his major depression.  In a November 2010 rating decision, the RO awarded an increased rating of 50 percent for major depression, effective September 13, 2010.  The Veteran appealed the rating assigned in the November 2010 rating decision.  He contends that an increased rating greater than 50 percent is warranted for his service-connected major depression.

The Veteran's major depression is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed .Cir.2013).  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

Pursuant to the General Rating Formula for Mental Disorders, major depressive disorder is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (General Rating Formula).

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013). 

A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

VA treatment records from September 2009 through 2010 reflect complaints of and treatment for major depressive disorder, dysthymia, and anxiety disorder.  He endorsed symptoms including depression, anxiety, nightmares several times per week, loss of interest in previously enjoyed activities, insomnia, fatigue, daily irritability, lack of energy and motivation, poor concentration, poor memory, and short temper.  Mental status examinations revealed the Veteran to demonstrate blunted, flat, tearful, and withdrawn affect; sad, angry, or depressed mood; good hygiene; slow, soft speech; poor eye contact; organized thought process; logical and goal-oriented thought content; fleeting suicidal thoughts; lack of interest; and irritability.  He was alert and fully oriented with appropriate dress and grooming.  He reported that he worked full-time.  In November 2009, the Veteran reported that his employer recently sent him to suicide prevention training for thoughts of suicide.  He noted having multiple stressors from work and family.  He denied suicidal ideation at the time, but reported that he had "on and off thoughts of suicide" for the prior month with no plan or intent.  He reported that he occasionally heard voices which were difficult to understand.  He noted that he did not hear the voices every day, but he had heard them several times.  He also stated that he saw his ex-wife who committed suicide as well as his deceased father.  He explained that this happens when he starts thinking about his past and sits idle.  He denied paranoia.  A GAF score of 55 was assessed.  Another November 2009 record noted a GAF score of 57.  In December 2009, he stated that he kept in regular contact with his mother but that his relationship with his daughter was not very good.  In August 2010, the Veteran's mood and functioning were stable and a GAF score of 59 was assigned.

In November 2010, the Veteran underwent a VA psychiatric examination.  He complained of depression, short temper, anger, insomnia, poor appetite, lack of energy, and anhedonia.  He stated that his anger resulted in two charges of domestic violence.  He noted that the symptoms occurred constantly and were severe.  He explained that his symptoms affected his daily functioning and ability to maintain activities of daily living and that he was socially isolated.  He described inability to get along with his supervisor and co-workers but denied having lost any time from work due to his psychiatric disability.  He stated that he had been married four times, that his first wife was deceased and that he was divorced from two later wives.  He indicated that he had two grown children and worked full-time.  Mental status examination revealed the Veteran to be alert and fully oriented with appropriate appearance and hygiene.  The Veteran did not maintain eye contact during the examination.  Affect and mood were depressed but communication was within normal limits.  Speech was normal but there was impaired attention and focus.  The Veteran denied panic attacks but there were signs of suspiciousness as the Veteran indicated that he had difficulty trusting others.  There were no reports of delusions, but there was a history of occasional auditory hallucinations.  There was no obsessive-compulsive behavior.  Thought processes were appropriate and judgment was not impaired.  Abstract thinking was abnormal.  Memory was mildly impaired for names, directions, and recent events.  There was suicidal ideation including thoughts but no intent.  There was also homicidal ideation with thoughts but no intent.  The diagnosis was major depression, moderate to severe with psychotic symptoms.  A GAF score of 55 was assigned.  The examiner noted that the Veteran was intermittently unable to perform activities of daily living due to depression, but that he was capable of providing self-care.  He exhibited difficulty establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity, noting that symptoms included flattened affect, difficulty understanding complex commands, impairment in short- and long-term memory, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty understanding complex commands.

VA treatment records from 2011 through 2013 reflect continued treatment for depression.  During that time, the Veteran reported symptoms including depression, social isolation, passive suicidal ideation, lack of energy and motivation, lack of interest in activities, hopelessness, worthlessness, poor memory, irritability, anger, confusion, and difficulty concentrating.  Mental status examinations showed the Veteran to have a depressed or anxious mood; flat or depressed affect; mild psychomotor retardation; normal or minimal speech; no evidence of thought or perceptual disturbances; intact insight; and intact judgment.  He was alert and fully oriented, well-groomed, and clean.  The Veteran reported suicidal ideation.  He endorsed hearing music as well as other people talking around him who are not really there.  GAF scores of 53, 57, and 58 were assigned.  In January 2013, the Veteran complained of severe depression, anxiety, insomnia, irritability, anger, trouble concentrating, difficulty relaxing, fearing the worst, fears of dying, and chronically ruminating over health problems.  However, he denied suicidal and homicidal thoughts but indicated that he sometimes felt that he was better off dead.  He reported that he sometimes woke up in the middle of the night and heard music and noises when no one was playing music.  He indicated that he felt paranoid.  He denied feelings of hopelessness and guilt, but reported a history of past suicidal attempts.  He noted lack of social support from friends and low self-esteem, but described coping skills of talking to his wife, exercising, and weight lifting.  He described his relationship with his wife as supportive and noted that he felt a sense of responsibility to his grandchildren.  The VA physician found the Veteran to have moderate risk of suicide due to reported social isolation, but noted that the Veteran talked with his wife who he described as his best friend, played with his grandchildren twice per month, talked to his son once per week, and attended the gym two times per week.  In February 2013, he reported ongoing marital conflict with his wife.  In August 2013, the Veteran stated that his psychiatric symptoms were making it difficult for him to work in his job.  He also reported that he heard music and voices that were not really there.  Another August 2013 treatment record notes the Veteran's reports of marital problems.

During his March 2014 hearing before the Board, the Veteran testified that his service-connected psychiatric disability caused symptoms including inability to maintain relationships, difficulty adapting to stress, anger outbursts, social isolation, poor memory, depressed mood, and daily suicidal thoughts.  He noted that he got along with his wife of four years, but that he became angry with her under stress.  He indicated that he saw his daughter and son occasionally.

In October 2014, the Veteran underwent another VA psychiatric examination.  He reported symptoms including depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, low self-esteem, pessimism, anhedonia, guilt, irritability, restlessness, low energy, appetite disturbance, poor concentration, impaired decision-making ability, disturbances in motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The Veteran reported that he lived with his wife and worked full-time.  He reported that he had missed some days from work due to depression, that he felt stressed at work, and that he had low productivity but no disciplinary action or reprimands.  He indicated that he got along with his wife but not with the rest of his family.  He stated that he had no friends, no interests, and no hobbies.  Mental status examination showed the Veteran to be clean and neatly dressed.  The examiner found him to be an inadequate historian as his reported symptoms and symptom severity were inconsistent with his presentation and reported work history.  The Veteran avoided eye contact and had a soft and quiet voice tone.  Thought content was mood congruent and organization of thought was logical.  There was no evidence of preoccupation, hallucinations, or delusions.  The Veteran was alert and fully oriented with intact attention and fair memory and concentration.  Mood was dysphoric and affect was restricted.  The Veteran reported very low self-esteem and decreased frustration tolerance without acting out.  He noted experiencing suicidal ideation but denied intent.  There was no evidence of manic episodes.  There was reduced appetite and sleep.  The Veteran reported experiencing auditory hallucinations all the time.  The diagnosis was major depressive disorder.  The examiner noted that the Veteran would perform best in an employment situation that involved simple tasks, little interpersonal contact, and an unhurried pace.

A November 2014 VA treatment record reflects that the Veteran was alert and fully oriented with a cooperative attitude.  There was some psychomotor slowing, but speech was normal.  Affect and mood were depressed, and there was some eye contact.  Thought processes were normal.  The Veteran endorsed suicidal ideation a few months beforehand, but denied it at the time of the evaluation.  Memory was age appropriate and intelligence was average.  Attention and concentration were poor, but insight and judgment were good.  The diagnosis was moderate recurrent depressive disorder.

After a detailed review of the claims file, and with consideration of the benefit of the doubt, the Board finds that an increased disability rating of 70 percent, but no greater, is warranted for the Veteran's service-connected psychiatric disability.

The Veteran's 50 percent evaluation contemplates functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, General Rating Formula.  

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 53, 55, 57, 58, and 59 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Throughout the period on appeal, the Veteran has demonstrated symptoms including constant and severe depression, anxiety, nightmares, insomnia, loss of interest in activities, fatigue, irritability, poor motivation, poor concentration, poor memory, short temper with anger outbursts, anhedonia, social isolation, paranoia, impaired activities of daily living, guilt, and low self-esteem.  Additionally, the Veteran reported anger outbursts resulting in two charges of domestic violence, an inability to get along with his supervisor at work, and a history of four marriages.  He regularly reported suicidal ideation, and was evaluated to be a moderate risk of suicide.  He also endorsed auditory and visual hallucinations on several occasions.

The medical evidence of record shows that the Veteran was regularly neatly groomed and appropriately dressed.  His mood was sad, angry, depressed, anxious, or dysphoric, and his affect was blunted, flat, tearful, withdrawn, depressed, and restricted.  His speech was minimal and was soft and slow but otherwise normal.  There was often poor eye contact.  Thought processes were organized and thought content was logical and goal-directed.  There was evidence of auditory and visual hallucinations as well as signs of suspiciousness.  There was no obsessive or compulsive behavior and insight and judgment were intact.  There were numerous reports of suicidal ideation.

The Board concludes that the preponderance of the evidence supports a finding that the Veteran's major depressive disorder was manifested by symptoms warranting a 70 percent evaluation, as the evidence shows functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  See 38 C.F.R. § 4.130, General Rating Formula; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  Here, the evidence shows that the Veteran experiences suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control evidenced by anger outbursts and two charges of domestic violence; difficulty adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Although not all of the criteria for a 70 percent rating have been shown, the criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria for a 70 percent evaluation are occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  In this case, the Board finds that the evidence of record demonstrates that this level of functional impairment has been met.  Accordingly, based on all the evidence of record, the manifestations of the Veteran's psychiatric disability meet the criteria contemplated for a 70 percent evaluation under the provisions of Diagnostic Code 9434.

However, the preponderance of the evidence is against a finding that the Veteran's major depressive disorder is manifested by symptoms warranting a 100 percent evaluation, as the evidence does not show functional impairment comparable to total occupational and social impairment.  See 38 C.F.R. § 4.130, General Rating Formula; Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran experiences hallucinations, but none of the other symptoms listed for a 100 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the rating criteria for a 70 percent or lower disability rating.  Although there is evidence that the Veteran's major depressive disorder symptoms interfere with occupational functioning, the evidence does not show that it, alone, results in total occupational impairment.  In that regard, the October 2014 VA examiner found that the Veteran was capable of employment and would perform best in an employment situation that involved simple tasks, little interpersonal contact, and an unhurried pace.  Additionally, the evidence does not show total social impairment, as the evidence shows that the Veteran has a decent, although at times strained, relationship with his wife; good relationships with his grandchildren; occasional contact with his son and daughter; and a good relationship with his mother.  The Board acknowledges that there is some occupational and social impairment caused by the Veteran's major depressive disorder, but the amount of disability caused by his symptoms is contemplated within the current 70 percent disability rating.  There is no evidence to suggest total occupational and social impairment.

Although the evidence of record may demonstrate some of the symptoms contemplated in a 100 percent evaluation, the Board finds the Veteran's disability picture overall more closely corresponds to the requirements for a 70 percent evaluation.  In that regard, the Board finds that the evidence outlined above more nearly approximates occupational and social impairment with deficiencies in most areas and does not more nearly approximate total occupational and social impairment as outlined by the 70 percent rating criteria.  See Vazquez-Claudio, 713 F.3d at 118 ("Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment.").  Thus, as the evidence does not more nearly approximate an evaluation greater than 70 percent, an evaluation in excess of 70 percent is not warranted for the Veteran's psychiatric disability.

II.  Hypertension

In a May 2011 rating decision, the RO granted service connection for hypertension and assigned a noncompensable initial evaluation, effective March 19, 2007, under 38 C.F.R. § 4.104, Diagnostic Code 7101.  In a June 2014 decision, the Board assigned an earlier effective date of January 16, 1990 for the grant of service connection for hypertension.

The Veteran contends that he is entitled to a compensable initial rating for hypertension.  During his March 2014 hearing before the Board, the Veteran testified that he requires medication to control his hypertension, but that the medication sometimes causes headaches, fatigue, and depression.

The Veteran's hypertension is assigned a noncompensable evaluation under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent evaluation is assigned when there is diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.

The medical evidence of record includes numerous blood pressure readings relevant to this issue.  For the purpose of reporting these blood pressure readings, the systolic blood pressure reading will be listed first, followed by a slash, and the diastolic blood pressure reading will be listed last.

VA treatment records from October 1989 show a blood pressure reading of 140/100.  A November 1989 record noted a blood pressure reading of 116/84.  VA treatment records from 1990 show readings of 110/90, 120/60, 130/90, 110/70, and 120/80.  Blood pressure readings from 1992 through 1994 were 120/80, 110/80, 130/88, 110/90, 124/64, and 130/90.  VA treatment records from 1997 through 2000 show readings of 142/88, 142/86, 134/86, 128/74, 134/86, 178/96, 136/80, and 130/72.  In 2001, blood pressure readings were 140/76 and 126/76.  Blood pressure readings in 2002 were 126/78 and 144/82.  From 2003 through 2007, blood pressure readings were 124/88, 132/86, 130/90, 140/99, 141/97, 188/98, 134/70, 122/60, 130/90, 134/84, 127/83, 125/75, 130/70, 139/75, 146/83, 135/71, 124/84, 122/88, 114/88, 122/78, 122/84, and 126/65.

In May 2007, the Veteran underwent a VA hypertension examination.  The Veteran reported that he began taking medication for high blood pressure in February 2007, and that since that time, his blood pressure has been under control.  He noted that he recently ceased taking blood pressure medication because his blood pressure was normal.  He complained of symptoms including shortness of breath, occasional dizzy spells, disorientation, occasional headaches, and fatigue.  He indicated that he was able to drive and work, but could not walk too far.  With regard to regular activities, the Veteran reported that he cut the yard with a riding mower and worked as a construction inspector.  Physical examination revealed blood pressure readings of 153/83 while sitting, 157/85 while supine, and 177/88 while standing.  The diagnosis was systolic hypertension.

VA treatment records from 2008 through 2010 show blood pressure readings of 118/90, 132/75, 128/84, 125/80, 140/80, 120/70, 137/89, 151/91, 124/65, 124/84, 151/91, 137/89, 120/70, 140/80, 125/80, and 128/84.

In April 2010, the Veteran underwent another VA examination.  The Veteran reported a history of hypertension, dizziness, syncope, and headaches.  He indicated that he was taking continuous medication for hypertension control.  Physical examination revealed blood pressure readings of 160/93, 170/102, and 167/106.

VA treatment records from 2011 through 2015 reflect blood pressure readings of 140/80, 132/78, 141/87, 140/80, 135/75, 148/82, 130/79, 139/90, 130/86, 166/98, 135/82, 143/85, 110/67, 140/89, 111/58, 112/77, 133/82, 143/83, 141/85, 133/82, 155/89, and 115/70.

Private treatment records from March 2014 reflect blood pressure readings of 167/90, 155/98, and 148/88.

After a thorough review of the evidence of record, the Board concludes that a compensable initial evaluation is not warranted for the Veteran's service-connected hypertension.  Although the medical evidence of record reflects 3 instances where the Veteran's diastolic blood pressure was 100 or more and 8 instances where his systolic blood pressure was 160 or greater, the majority of the medical evidence shows blood pressure readings of diastolic pressure less than 100 and systolic pressure less than 160.  To be sure, there are approximately 94 blood pressure readings in the medical evidence.  With 3 instances out of 94 where diastolic pressure was 100 or more and 8 instances out of 94 where systolic pressure was 160 or more, the evidence simply does not show diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more sufficient to warrant an initial compensable disability rating for hypertension under the pertinent diagnostic criteria.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, a compensable initial evaluation is not warranted for hypertension.

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hypertension, the evidence shows no distinct periods of time during the period of this appeal, during which the Veteran's hypertension varied to such an extent that a compensable rating would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

III.  Other Considerations

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected psychiatric disability and hypertension.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2016).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's psychiatric disability symptomatology is contemplated by the rating criteria for a 70 percent rating, and his hypertension is not compensable under the pertinent rating criteria.  The Veteran's psychiatric disability does not more nearly approximate the symptoms set forth for a rating of 100 percent or any symptoms of similar severity, duration or frequency as those set forth for those ratings.  Similarly, his hypertension does not more nearly approximate the symptoms set forth in the rating criteria for a compensable evaluation.  Accordingly, referral for an extraschedular rating for a psychiatric disability and/or hypertension is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

As the preponderance of the evidence is against a rating in excess of 70 percent for major depressive disorder and against a compensable initial rating for hypertension, the benefit of the doubt rule is not for application in resolution of the matters on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating of 70 percent, but no greater, for major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable initial evaluation for hypertension is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


